DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2 and 5-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over MAHIMKAR et al. (U.S. PGPub 2015/0146555) in view of in view of Huayang Cui (hereinafter “Cui” NPL Doc U) in view of Yaliang Zhao et al. (hereinafter Zhao NPL Doc V). 
As per claims 1, 11 and 17
MAHIMKAR  teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions of a Generalized Group Optimization Algorithm (G2OA), wherein execution of the instructions by one or more processors of a computing system is to cause a computing system to: generate a service adjacency tensor (SAT) in three dimensional (3D) space, the SAT comprising a plurality of vectors, 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of MAHIMKAR with the teaching of Cui as doing so would provide an efficient method for tensor-based link prediction algorithm consideration of dynamic information in evolving network, but the dynamic data is so vital in solving the problem of link prediction improving efficiency, performance in experimental dataset (CUI, see page 346 col. 1 section V.).		MAHIMKAR in view of Cui fails to exclusively teach					and generate a new SAT based on application of the candidate groups to the SAT, the new SAT comprising one or more new vectors, each vector of the one or more new vectors represents a new rule for candidate groups communicating in the network using the one or more services.										In a similar field of endeavor Zhao teaches and generate a new SAT based on application of the candidate groups to the SAT, the new SAT comprising one or more new vectors, each vector of the one or more new vectors represents a new rule for candidate groups communicating in the network using the one or more services (Zhao, see page 76, col. 1, table 2  after the tensor decomposition as per the application desired factor metrics are selected to computer with core tensor to obtain approximation tensors that contain principal components of the requited features, With approximation weight tensor and object tensors, apply WTD to measure the distance between approximation object tensors and 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of MAHIMKAR in view of Cui with the teaching of Zhao as doing so would provide an efficient method for tensor-based flexible clustering of large-scale multi-source data and efﬁciently produce multiple clustering to provide meaningful services (Zhao see page 80 col. 1 section VII.).	
As per claim 2									MAHIMKAR in view of Cui in view of Zhao teaches the one or more NTCRM of claim 1, wherein each of the respective rules comprises a source object that is allowed to communicate with a destination object using a service (Cui see page 344, col. 2 : 3.2 every slice z, (i, j0) in tensor  Z represents the state of object i and object j at time period t, if zi(, j) equals 1, there is an edge that link, object i and object j at t, otherwise there is no, tensor Z is made of slices ({ z1,z2,....., zk}), zk represents the adjacency matrix of the network at K, page 345 col. 2.  tensor Z in form of X*Y*T, because what we need is the time series data trend information, Z(i, j, t)=1 means there is a link between i and j at time t, otherwise there is no link);							


As per claims 5 and 12,
MAHIMKAR in view of Cui in view of Zhao teaches the one or more NTCRM of claim 1, wherein the SAT comprises a plurality of entries, each entry comprising a source object from the set of objects and a destination object from the set of objects, and to generate the SAT, execution of the instructions is to cause the computing system to:  generate the SAT such that individual entries the plurality of entries include a value of one if and only if a source object for the individual entries can communicate with a destination object for the individual entries using a given service (Cui see page 344, col. 2 : 3.2 every slice z, (i, j0) in tensor  Z represents the state of object i and object j at time period t, if zi(, j) equals 1, there is an edge that link, object i and object j at t, otherwise there is no, tensor Z is made of slices ({ z1,z2,....., zk}), zk represents the adjacency matrix of the network at K, page 345 col. 2.  tensor Z in form of X*Y*T, because what we need is the time series data trend information, Z(i, j, t)=1 means there is a link between i and j at time t, otherwise there is no link);							
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention will be motivated to combine the teaching of 
 
As per claim 6
MAHIMKAR in view of Cui in view of Zhao teaches the one or more NTCRM of claim 5, wherein, to generate the new SAT, execution of the instructions is to cause the computing system to: for each source object belonging and each destination object belonging to a candidate group having a value of one in a respective entry, remove the value of the respective entry for the source object, and add a value of one to an entry associated with the candidate group (Cui see page 344, col. 2 : 3.2 every slice z, (i, j0) in tensor  Z represents the state of object i and object j at time period t, if zi(, j) equals 1, there is an edge that link, object i and object j at t, otherwise there is no, tensor Z is made of slices ({ z1,z2,....., zk}), zk represents the adjacency matrix of the network at K, page 345 col. 2.  tensor Z in form of X*Y*T, because what we need is the time series data trend information, Z(i, j, t)=1 means there is a link between i and j at time t, otherwise there is no link);							
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention will be motivated to combine the teaching of MAHIMKAR with the teaching of Cui for the reason as described above in relation to claim 1.  


MAHIMKAR in view of Cui in view of Zhao teaches the one or more NTCRM of claim 1, wherein, to generate the one or more source groups and the one or more destination groups, execution of the instructions is to cause the computing system to: generate the one or more source groups such that each source group of the one or more source groups includes objects from the set of objects that can send communications to an individual object of the set of objects; generate the one or more destination groups such that each destination group of the one or more destination groups includes objects from the set of objects that are allowed to receive communications from the individual object SAT (Cui see page 345, col. 2, table 1, (datasets selected to examine are Autonomous system, Wiki-edit-Esperanto and Facebook-wall posts, Autonomous system is sub-graphs of the graph of routers comprising the internet (candidate groups)).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention will be motivated to combine the teaching of MAHIMKAR with the teaching of Cui for the reason as described above in relation to claims 1 and 11.

As per claims 8 and 14
MAHIMKAR in view of Cui in view of Zhao teaches the one or more NTCRM of claim 1, wherein, to generate candidate groups, execution of the instructions is to cause 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention will be motivated to combine the teaching of MAHIMKAR with the teaching of Cui for the reason as described above in relation to claims 1 and 11. 

As per claims 9 and 15
MAHIMKAR in view of Cui in view of Zhao teaches the one or more NTCRM of claim 7, wherein, to score each member of the candidate group vector, execution of the 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention will be motivated to combine the teaching of MAHIMKAR with the teaching of Cui for the reason as described above in relation to claims 1 and 15.

As per claims 10 and 20


As per claim 16
MAHIMKAR in view of Cui in view of Zhao teaches the method of claim 15, wherein generating the simplified SAT comprises: replacing individual objects the one or more candidate groups to which the individual objects belong (Zhao, see page 76 col. 1 and fig. 8, approximation object tensors and construct the view matrix SV , if there are r selected feature space combination vectors, we can obtain view matrices S(1)V, S(2)V, ... S(r)V, analogous to SMMC, stacking view matrices S(1)V, S(2)V, ... S(r)V,  a multi-view tensor T mv is constructed. fig. 8 shows a three-order multi-view tensor model constructed from ten data objects with three feature spaces the view matrix S2Vis the similarity matrix corresponding to vector v2 = (0,1,1), which represents that the 2nd, 3rd feature spaces are selected).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention will be motivated to combine the teaching of 

As per claims 18 and 19
MAHIMKAR in view of Cui in view of Zhao teaches the computing system of claim 17, wherein the at least one processing device is operable to control enforcement of the one or more new policies  and wherein the at least one processing device is operable to: inspect one or more data packets received by the network interface; and permit forwarding of the one or more data packets if a source object indicated by the one or more data packets belongs to a candidate group that is permitted to: communicate with a destination object indicated by the one or more data packets, or communicate with a candidate group to which the destination object indicated by the one or more data packets belongs (Zhao see page 77 col. 2 and fig. 9, 10 objects, along with 4 different feature spaces: bluetooth, base station, app and communication object. The spaces bluetooth and base-station are from physical space, the app is from cyber space, and the last one is from social space. Moreover, each ‘1’ at the intersection indicates that the object in corresponding row has an attribute value of the corresponding column. For example, ‘1’ in row 1 column 2 represents that the phone of obj1 can often detect bluetooth b2, which means obj1 is near to b2. Meanwhile, ‘1’ in row 2 column 4 shows that the phone of obj2 can often detect base station bs2, ‘1’ in 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention will be motivated to combine the teaching of MAHIMKAR in view of CUI with the teaching of Zhao for the reason as described above in relation to claim 17.  

5.	Claims 3 and 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over MAHIMKAR et al. (U.S. PGPub 2015/0146555) in view of in view of Huayang Cui (hereinafter “Cui” NPL Doc U) in view of Yaliang Zhao et al. (hereinafter Zhao NPL Doc V) in view of Castillo et al. (U.S. PGPub 2009/0097418).
As per claim 3
MAHIMKAR in view of Cui in view of Zhao teaches the one or more NTCRM of claim 1, yet fails to exclusively teach wherein execution of the instructions is to cause a processing device to: generate a network service graph comprising a plurality of objects and edges representing communications between the plurality of objects using a service;
In a similar filed of endeavor Castillo teaches wherein execution of the instructions is to cause a processing device to: generate a network service graph comprising a plurality of objects and edges representing communications between the plurality of objects using a service (Castillo see para 0026, method of creating of a 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of MAHIMKAR in view of Cui  in view of Zhao with the teaching of Castillo  as doing so would provide an efficient method for creating of a directed graph of an IP network topology so that each edge may be queried for the transmissibility of a selected subset of the IP packet space by creating a rule mask for each edge of the directed graph encoding a Boolean value for each partition of a decomposition of the IP packet space indicating the transmissibility of all packets contained in the partition and annotating the edges of the directed graph with said the rule mask (Castillo  see para 0026).	

As per claim 4
MAHIMKAR in view of Cui in view of Zhao teaches the one or more NTCRM of claim 1, yet fails to exclusively teach wherein each vector of the plurality of vectors represents a rule of a plurality of rules, and the plurality of rules belong to corresponding network policies for communicating in a computer network.

It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of MAHIMKAR in view of Cui  in view of Zhao with the teaching of Castillo  as doing so would provide an efficient method for creating a reachability matrix from the annotated directed graph derived from decomposing the network into partitions of an IP packet space comprising subsets of IP space including a first set of rule boxes comprising packet filter rules configured on network device interfaces and routing configuration rules, a second set of rule boxes representing all possible intersections of subsets of packet filter rules and routing configuration rules  a directed acyclic graph representing the superset-subset relations between the first set of rule boxes and the second set of rule boxes (Castillo  see para 00269).	


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2019/00051115 which teaches a method for nearest neighbor detection using matrix analysis;
U.S. PGPub 2017/0168991 which describes a method for selective expansive recursive tensor analysis;
U.S. PGPub 2008/0114564 which describes a method for tensor based distance grouping;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457